FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY AND AUTHORIZED COMPANY CNPJ/MF No. 47.508.411/0001-56 NIRE 35.300.089.901 EXTRACT OF THE MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS HELD ON FEBRUARY 23 th , 2017 1. DATE, TIME AND PLACE: on February 23 th , 2017, at 11:00 a.m., at the head offices of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, City and State of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman : Mr. Arnaud Daniel Charles Walter Joachim Strasser; Secretary : Mrs. Ana Paula Tarossi Silva. 3. CALL TO ORDER AND ATTENDANCE : The call to order was waived pursuant to paragraphs first and second of article 15 of the Company’s Bylaws and articles 7 and 8 of the Internal Regulation of the Company’s Board of Directors. All of the members of the Company’s Board of Directors attended the meeting, namely, Messrs. Arnaud Daniel Charles Walter Joachim Strasser, Jean-Charles Henri Naouri, Carlos Mario Giraldo Moreno, Carlos Mario Diez Gomes, Eleazar de Carvalho Filho, Jose Gabriel Loaiza Herrera, Luiz Aranha Corrêa do Lago, Luiz Augusto de Castro Neves, Maria Helena dos Santos Fernandes Santana, Ronaldo Iabrudi dos Santos Pereira and Yves Desjacques. 4. AGENDA : (i) Analysis and discussion of the Independent Auditors' Report and the Annual Report of the Company's Audit Committee on the Financial Statements for the year ended at December 31, 2016, as well as reports on the hiring of pre-approved external audit, in accordance with the Standard for the Hiring of Related and Non-Related Audit Services; (ii) Analysis and deliberation on the Financial Statements for the period ended at December 31, 2016, accompanied by the Management Report, Annual Report of the Company's Audit Committee and the Independent Auditors' Report; (iii) Analysis and deliberation on the proposal for allocation of results for the year ended at December 31, 2016; (iv) Analysis and resolution of the issue of shares under the Company's stock option program and the respective capital increase; and (v) Analysis and deliberation, from the Related Party Transactions Policy perspective, of the execution of the First Amendment to the Agency Agreement to be executed between the Company, Sendas Distribuidora S.A. and Casino International S.A. for the rendering of services provided by the International Retail and Trade Services Team. 5. RESOLUTIONS: As the meeting was commenced, Messrs. Members Board of Directors examined the items comprised in the Agenda and resolved, unanimously and without reservation, as the following: 5.1. Analysis and discussion of the Independent Auditors' report and the Annual Report of the Company's Audit Committee on the Financial Statements for the year ended at December 31, 2016, as well as reports on the hiring of pre-approved external audit, in accordance with the Standard for the Hiring of Related and Non-Related Audit Services: Mr. Eduardo Tenório, a partner of the Company's external audit, Deloitte Touche Tohmatsu Auditores Independentes, has informed the main work developed during the year and informed about the issuance of the Report of the Independent Auditors about the Financial Statements without reservations or qualifications. After, Mr. Nelson Carvalho, Coordinator of the Audit Committee, mentioned the works developed by such Committee during 2016 and the recommendations ascribed to the management of the Company, as highlighted in the Annual Report of the Company's Audit Committee on the Financial Statements for the year ended at December 31, 2016. Regarding the Financial Statements for the period ended in December 31st, 2016, he informed that, according to the Audit Committee, they could be approved by the Board of Directors. Lastly, Mr. Nelson Carvalho added that there are no pre-approved external audit works, under the terms of the Rule for Hiring Related and Non-Related Audit Services, to be reported. After discussions, and having no decision to be taken, Mr. Chairman thanked the presentation made and moved on to the next item on the Agenda; 5.2. Analysis and deliberation on the Financial Statements for the period ended at December 31, 2016, accompanied by the Management Report, the Annual Report of the Company's Audit Committee and the Independent Auditors' Report: a presentation was made by Mr. Christophe Hidalgo regarding the Financial Statements of the year ended in December 31st, 2016. After the discussions, Messrs. members of the Board of Directors, according to the analysis made by the Financial Committee and the favorable issued opinions of the Independent Auditors and the Audit Committee, decided to approve the Company's Financial Statements for the year ended in December 31st, 2016, together with the Management’s Report, the Audit Committee’s Report and the Independent Auditors' Report, as well as its remittance for deliberation by the Company's General Shareholders' Meeting. Thus, they authorized the Company's Board of Executive Officers to take all necessary measures for the disclosure of the Financial Statements herein approved by its remittance to the Brazilian Securities and Exchange Commission (CVM), BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros and the SEC - Securities and Exchange Commission. After the deliberation, Mr. Chairman thanked the presentation and comments made and moved on to the next item on the Agenda; 5.3. Analysis and deliberation on the proposal for allocation of results for the year ended at December 31, 2016: a presentation was made by Mr. Christophe Hidalgo about the results of the year ended in December 31st, 2016, thus Messrs. members of the Board of Directors, in accordance with the recommendation of the Financial Committee, decided to approve the proposal of the Company's management, to be submitted to the General Shareholders’ Meeting, for the reversal of part of the leftover of the Profit Reserve to assimilate the loss of the fiscal year, under the terms of the Sole Paragraph of Article 189 of Law 6,404/76. Due to the counted loss, there will be no distribution of dividends. After the deliberation, Mr.
